UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7081


STEVE CARL CHADWICK,

                    Plaintiff - Appellant,

             v.

THE UNITED STATES,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:19-cv-01347-RDB)


Submitted: October 15, 2019                                   Decided: October 18, 2019


Before GREGORY, Chief Judge, and THACKER and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steve Carl Chadwick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steve Carl Chadwick appeals the district court’s order dismissing under 28 U.S.C.

§ 1915(e)(2)(B) (2012) his complaint for failing to state a claim. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Chadwick v. United States, No. 1:19-cv-01347-RDB (D. Md. May 15, 2019).

We deny Chadwick’s motion to appoint counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2